Citation Nr: 0519539	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-24 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been presented to the 
reopen the claim of service connection for a bilateral knee 
disability.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
October 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The RO notified the veteran by letter of a videoconference 
hearing to be held in March 2005 before the Board.  On the 
day of the scheduled hearing, the veteran failed to appear.  
As a request for postponement had not been received and 
granted, the case will proceed as though the hearing request 
was withdrawn. 
38 C.F.R. § 20.704(d). 

The case is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  


REMAND 

In January 2002, the veteran applied to reopen the claim of 
service connection for a bilateral knee disability.  The pre-
adjudicatory VCAA notice as required by law did not contain 
notice of the evidence that was necessary to substantiate the 
claim, namely, evidence that was new and material.  Also, in 
the statement of the case, the RO did not cite the current 
version of the regulatory definition of new and material 
evidence. 

In order to cure these procedural due process defects, the 
case is remanded for the following action:

1. At these stage of the appeal, in order 
to ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented in part at 
38 C.F.R. § 3.159, notify the veteran of 
the evidence needed to substantiate the 
claim to reopen, namely, new and material 
evidence as defined at 38 C.F.R. § 3.156. 

2. After the notice has been given and 
the veteran has had the opportunity to 
respond, adjudicate the claim.  If the 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case, 
citing the current version of 38 C.F.R. 
§ 3.156(a), and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2003).






 Department of Veterans Affairs


